Exhibit 10.10

 

CLASS D PROFITS INTEREST UNIT AGREEMENT

 

This Class D Profits Interest Unit Agreement (this “Agreement”), dated as of
<GRANT_DT> (the “Grant Date”), is made by and between Digital Realty Trust,
Inc., a Maryland corporation (the “Company”), Digital Realty Trust, L.P., a
Maryland limited partnership (the “Partnership”), and <PARTC_NAME> (the
“Participant”).

 

WHEREAS, the Company and the Partnership maintain the Digital Realty Trust,
Inc., Digital Services, Inc. and Digital Realty Trust, L.P. 2014 Incentive Award
Plan (as amended from time to time, the “Plan”);

 

WHEREAS, the Company and the Partnership wish to carry out the Plan (the terms
of which are hereby incorporated by reference and made a part of this
Agreement);

 

WHEREAS, Section 9.7 of the Plan provides for the issuance of Profits Interest
Units to Eligible Individuals for the performance of services to or for the
benefit of the Partnership in the Eligible Individual’s capacity as a partner of
the Partnership;

 

WHEREAS, the Committee, appointed to administer the Plan, has determined that it
would be to the advantage and in the best interest of the Company and its
stockholders to issue the Class D Profits Interest Units provided for herein
(the “Award”) to the Participant as an inducement to enter into or remain in the
service of the Company, the Partnership or any Subsidiary, and as an additional
incentive during such service, and has advised the Company thereof; and

 

WHEREAS, the Company, the Partnership, and the Participant desire to reflect
that the Award constitutes sufficient consideration for the Participant’s entry
into the Employee Confidentiality and Covenant Agreement (as more fully set
forth below).

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

 

1.          Issuance of Award.  Pursuant to the Plan, in consideration of the
Participant’s agreement to provide services to or for the benefit of the
Partnership, the Partnership hereby (a) issues to the Participant an award of
<OPTS_GRANTED> Class D Profits Interest Units (the “Class D Units”) and (b) if
not already a Partner, admits the Participant as a Partner of the Partnership on
the terms and conditions set forth herein, in the Plan and in the Partnership
Agreement.  The Partnership and the Participant acknowledge and agree that the
Class D Units are hereby issued to the Participant for the performance of
services to or for the benefit of the Partnership in his or her capacity as a
Partner or in anticipation of the Participant becoming a Partner.  Upon receipt
of the Award, the Participant shall, automatically and without further action on
his or her part, be deemed to be a party to, signatory of and bound by the
Partnership Agreement.  At the request of the Partnership, the Participant shall
execute the Partnership Agreement or a joinder or counterpart signature page
thereto.  The Participant acknowledges that the Partnership may from time to
time issue or cancel (or otherwise modify) Profits Interest Units, including
Class D Units, in accordance with the terms of the Partnership Agreement.  The
Award shall





1




have the rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein, in the Plan and in the Partnership Agreement.

 

2.          Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below.  All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan and/or the Partnership Agreement, as applicable.

 

(a)         “Base Units” means the number of Class D Units designated as Base
Units on Exhibit A attached hereto.

 

(b)         “Cause” means “Cause” as defined in the Participant’s employment
agreement (or employment offer letter, as applicable) with the Company, the
Partnership or any Subsidiary as in effect as of the Grant Date if such
agreement exists and contains a definition of Cause, or, if no such employment
agreement (or employment offer letter, as applicable) exists or such employment
agreement (or employment offer letter, as applicable) does not contain a
definition of Cause, then “Cause” means (i) the Participant’s willful and
continued failure to substantially perform his or her duties with the Company or
its subsidiaries or affiliates (other than any such failure resulting from the
Participant’s incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Participant, which demand
specifically identifies the manner in which the Company believes that the
Participant has not substantially performed his or her duties; (ii) the
Participant’s willful commission of an act of fraud or dishonesty resulting in
economic or financial injury to the Company or its subsidiaries or affiliates;
(iii) the Participant’s conviction of, or entry by the Participant of a guilty
or no contest plea to, the commission of a felony or a crime involving moral
turpitude; (iv) a willful breach by the Participant of any fiduciary duty owed
to the Company which results in economic or other injury to the Company or its
subsidiaries or affiliates; (v) the Participant’s willful and gross misconduct
in the performance of his or her duties that results in economic or other injury
to the Company or its subsidiaries or affiliates; or (vi) a material breach by
the Participant of any of his or her obligations under any agreement with the
Company or its subsidiaries or affiliates after written notice is delivered to
the Participant which specifically identifies such breach.  For purposes of this
provision, no act or failure to act on the Participant’s part will be considered
“willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without reasonable belief that his or her action or omission was in the
best interests of the Company.

 

(c)         “Company TSR Percentage” means the compounded annual growth rate,
expressed as a percentage (rounded to the nearest tenth of a percent (0.1%)), in
the value per Share during the Performance Period due to the appreciation in the
price per Share plus dividends declared during the Performance Period, assuming
dividends are reinvested in Common Stock on the date that they were paid (at a
price equal to the closing price of the Common Stock on the applicable dividend
payment date). Unless otherwise determined by the Committee, the Company TSR
Percentage shall be calculated in accordance with the total shareholder return
calculation methodology used in the MSCI REIT Index (and, for the avoidance of
doubt, assuming the reinvestment of all dividends paid on Common Stock);
provided, however, that for purposes of calculating total shareholder return for
any Performance Period, the initial share price shall equal the closing price of
a Share on the principal securities exchange on which such shares are then
traded on the first day of the Performance Period, and the final share price as
of any given date shall be equal to the Share Value.





2




 

(d)         “Consulting Agreement” means a consulting agreement between the
Participant and the Company for consulting services to provide (x) support on
matters that would normally involve the position and role last held by the
Participant at the Company prior to the Participant’s Retirement (as defined
below) and (y) litigation support and senior client relationship management
services to the Company.  Any such Consulting Agreement shall (A) be for a term
of forty-eight (48) months, or such longer term that ends immediately after the
last vesting date to occur of any Company equity-based award held by the
Participant as of the date of the Participant’s Retirement, (B) not require the
Participant to provide more than two hundred fifty (250) hours of consulting
services per year, with compensation for such consulting services to be
reasonably agreed between the Participant and the Company, (C) include such
other terms and conditions reasonably prescribed by the Company, and (D) include
non-competition, non-solicitation, and other restrictive covenants that are no
less protective of the Company than those set forth in the ECCA (as defined
below).

 

(e)         “Distribution Amount” means an amount equal to the excess of (A) the
value of all dividends paid by the Company with respect to the Performance
Period in respect of that number of Shares equal to the number of Class D Units
that become Performance Vested Base Units (or, solely for purposes of
Section 5(b)(iii) below, the number of Pro Rata Performance Vested Units) as of
the completion of the Performance Period (the “Accumulated Dividend Amount”),
over (B) the amount of any distributions made by the Partnership to the
Participant pursuant to Section 5.1 and Section 19.2.B(ii) of the Partnership
Agreement with respect to the Performance Period in respect of the Class D Units
(the “Class D Distributions”), plus (or minus) the amount of gain (or loss) on
such excess dividend amounts had they been reinvested in Common Stock on the
date that they were paid (at a price equal to the closing price of the Common
Stock on the applicable dividend payment date); provided, however, that
notwithstanding the foregoing, solely for purposes of calculating the number of
Distribution Equivalent Units with respect to Pro Rata Performance Vested Units
pursuant to Section 5(b)(iii) below, if the Class D Distributions exceed the
Accumulated Dividend Amount (an “Excess Distribution”), then the Distribution
Amount shall instead equal the excess of the Class D Distributions over the
Accumulated Dividend Amount, plus (or minus) the amount of gain (or loss) on
such dividend amounts had they been reinvested in Common Stock on the date that
they were paid (at a price equal to the closing price of the Common Stock on the
applicable dividend payment date).

 

(f)         “Distribution Equivalent Units” means a number of Class D Units
equal to the quotient obtained by dividing (x) the Distribution Amount by (y)
the Share Value as of last day of the Performance Period.

 

(g)         “Good Reason” means “Good Reason” as defined in the Participant’s
employment agreement (or employment offer letter, as applicable) with the
Company, the Partnership or any Subsidiary as in effect as of the Grant Date if
such agreement exists and contains a definition of Good Reason, or, if no such
employment agreement (or employment offer letter, as applicable) exists or such
employment agreement (or employment offer letter, as applicable) does not
contain a definition of Good Reason, then “Good Reason” means, without the
Participant’s prior written consent, the relocation of the Company’s offices at
which the Participant is principally employed (the “Principal Location”) to a
location more than forty-five (45) miles from such location, or the Company’s
requiring the Participant to be based at a location more than forty-five (45)
miles from the Principal Location, except for required travel on Company
business.  Notwithstanding the foregoing, the Participant will not be deemed to
have resigned for Good Reason unless (x) the Participant provides the Company
with notice of the circumstances constituting Good Reason within sixty (60) days
after the initial occurrence or existence of such circumstances, (y) the Company
fails to correct the circumstance so identified within 30 days





3




after the receipt of such notice (if capable of correction), and (z) the date of
termination of the Participant’s employment occurs no later than one hundred
eighty (180) days after the initial occurrence of the event constituting Good
Reason.

 

(h)         “MSCI REIT Index” means the total return version of the MSCI US REIT
Index (currently known as the “RMS”), or, in the event such index is
discontinued or its methodology is significantly changed, a comparable index
selected by the Committee in good faith.

 

(i)          “MSCI Index Relative Performance” means the Company TSR Percentage
less the MSCI Index TSR Percentage, expressed in basis points.

 

(j)          “MSCI Index TSR Percentage” means the compounded annual growth
rate, expressed as a percentage (rounded to the nearest tenth of a percent
(0.1%)), in the value of the MSCI REIT Index during the Performance Period,
calculated in a manner consistent with Section 2(c) above from publicly
available information.

 

(k)         “Performance Period” means the period set forth on Exhibit A
attached hereto.

 

(l)          “Performance Vesting Percentage” means a function of the MSCI Index
Relative Performance during the Performance Period, and shall be determined as
set forth on Exhibit A attached hereto.

 

(m)        “Performance Vested Base Units” means the product of (i) the total
number of Base Units, and (ii) the applicable Performance Vesting Percentage.

 

(n)         “Performance Vested Units” means (x) the Performance Vested Base
Units, plus (y) the Distribution Equivalent Units.

 

(o)         “Qualifying Termination” means a Termination of Service by reason of
(i) the Participant’s death, (ii) a termination by the Company, the Partnership
or any Subsidiary due to the Participant’s disability, (iii) a termination by
the Company, the Partnership or any Subsidiary other than for Cause, or (iv) a
termination by the Participant for Good Reason.

 

(p)         “Restrictions” means the exposure to forfeiture set forth in
Sections 4(a) and 5 and the restrictions on sale or other transfer set forth in
Section 3(b).

 

(q)         “Retirement” means the Participant’s voluntary retirement from his
or her service as an Employee or member of the Board at a time when the
Participant has (i) attained at least sixty (60) years of age, and (ii)
completed at least ten (10) Years of Service with the Company, the Partnership
or a Subsidiary, provided that the Participant has provided the Company or the
Partnership with at least twelve (12) months’ advance written notice of the
Participant’s retirement.  For avoidance of doubt, if the Participant incurs a
Termination of Service for any reason during such notice period, such
Termination of Service shall not be deemed to have occurred by reason of the
Participant’s Retirement for purposes of this Agreement.





4




(r)         “Service Provider” means an Employee, Consultant or member of the
Board, as applicable.

 

(s)         “Share Value,” as of any given date, means the average of the
closing trading prices of a Share on the principal exchange on which such shares
are then traded for each trading day during the thirty (30) consecutive calendar
days ending on such date; provided, however, that if the last day of the
Performance Period is the date on which a Change in Control occurs, Share Value
shall mean the price per Share paid by the acquiror in the Change in Control
transaction or, to the extent that the consideration in the Change in Control
transaction is paid in stock of the acquiror or its affiliates, then, unless
otherwise determined by the Committee, Share Value shall mean the value of the
consideration paid per Share based on the average of the high and low trading
prices of a share of such acquiror stock on the principal exchange on which such
shares are then traded on the date on which a Change in Control occurs.

 

(t)          “Unvested Unit” means any Class D Unit (including any Performance
Vested Base Unit) that has not become fully vested pursuant to Section 4 hereof
and remains subject to the Restrictions.  For the avoidance of doubt, as of the
completion of the Performance Period, no Class D Unit that then constitutes a
Distribution Equivalent Unit shall be an Unvested Unit.

 

(u)         “Years of Service” means the aggregate period of time, expressed as
a number of whole years and fractions thereof, during which the Participant was
a member of the Board or served as an Employee (as applicable) in paid status.

 

3.          Class D Units Subject to Partnership Agreement; Transfer
Restrictions.

 

(a)         The Award and the Class D Units are subject to the terms of the Plan
and the terms of the Partnership Agreement, including, without limitation, the
restrictions on transfer of Units (including, without limitation, Class D Units)
set forth in Article 11 of the Partnership Agreement.  Any permitted transferee
of the Award or Class D Units shall take such Award or Class D Units subject to
the terms of the Plan, this Agreement, and the Partnership Agreement.  Any such
permitted transferee must, upon the request of the Partnership, agree to be
bound by the Plan, the Partnership Agreement, and this Agreement, and shall
execute the same on request, and must agree to such other waivers, limitations,
and restrictions as the Partnership or the Company may reasonably require.  Any
Transfer of the Award or Class D Units which is not made in compliance with the
Plan, the Partnership Agreement and this Agreement shall be null and void and of
no effect.

 

(b)         Without the consent of the Partnership (which it may give or
withhold in its sole discretion), the Participant shall not sell, pledge,
assign, hypothecate, transfer, or otherwise dispose of (collectively,
“Transfer”) any Unvested Units or any portion of the Award attributable to such
Unvested Units (or any securities into which such Unvested Units are converted
or exchanged), other than by will or pursuant to the laws of descent and
distribution (the “Transfer Restrictions”); provided, however, that the Transfer
Restrictions shall not apply to any Transfer of Unvested Units or of the Award
to the Partnership or the Company.

 





5




4.          Vesting.

 

(a)         Performance Vesting.  As soon as reasonably practicable following
the completion of the Performance Period, the Administrator shall determine the
Company TSR Percentage, the MSCI Index TSR Percentage, the MSCI Index Relative
Performance, the Performance Vesting Percentage, the number of Class D Units
granted hereby that have become Performance Vested Base Units, the number of
Distribution Equivalent Units and the number of Performance Vested Units, in
each case as of the completion of the Performance Period.  Any Class D Units
granted hereby which have not become Performance Vested Units as of the
completion of the Performance Period will automatically be cancelled and
forfeited without payment of any consideration therefor, and the Participant
shall have no further right or interest in or with respect to such Class D
Units.

 

(b)         Time Vesting.  Subject to Sections 4(c) and 5(b) below, following
the completion of the Performance Period, the Restrictions set forth in Section
3(b) above and Section 5(a) below applicable to any outstanding Performance
Vested Base Units (if any) shall lapse and such Performance Vested Base Units
shall become fully vested in accordance with and subject to the time vesting
schedule set forth on Exhibit A attached hereto, subject to the Participant’s
continued status as a Service Provider through each applicable vesting date.  As
of the date of the completion of the Performance Period, that number of Class D
Units, if any, that constitute Distribution Equivalent Units as of the
completion of the Performance Period shall thereupon vest in full.

 

(c)         Change in Control.  Notwithstanding the foregoing, upon the
consummation of a Change in Control, the Restrictions set forth in Section 3(b)
above and Section 5(a) below applicable to any outstanding Performance Vested
Units (if any) (after taking into account any Class D Units that become
Performance Vested Units in connection with such Change in Control) shall lapse
and such Performance Vested Units shall vest in full as of the date of such
Change in Control, subject to the Participant’s continued status as a Service
Provider until at least immediately prior to such Change in Control.

 

5.          Effect of Termination of Service.

 

(a)         Termination of Service.  Subject to Section 5(b) below, in the event
of the Participant’s Termination of Service for any reason, any and all Unvested
Units as of the date of such Termination of Service (after taking into account
any accelerated vesting that occurs in connection with such termination) will
automatically be cancelled and forfeited without payment of any consideration
therefor, and the Participant shall have no further right or interest in or with
respect to such Unvested Units.  Except as set forth in Section 5(b) below, no
Unvested Units and no portion of the Award attributable to Unvested Units as of
the date of the Participant’s Termination of Service shall thereafter become
vested.

 

(b)         Qualifying Termination; Retirement.

 

(i)         In the event that the Participant incurs a Qualifying Termination
due to the Participant’s disability prior to the completion of the Performance
Period, the Class D Units granted hereby shall remain outstanding and eligible
to become Performance Vested Units in accordance with Section 4(a) above.  In
such event, following the completion of the Performance Period, the Restrictions
set forth in Sections 3(b) and 5(a) above shall lapse with respect to the number
of Class D Units that become Performance Vested Units in accordance with Section
4(a) above (if any) as of the completion of the Performance Period, and such
Class D Units shall thereupon become fully vested.  Any Class D Units that do
not become fully vested in accordance with the preceding sentence will
automatically be cancelled





6




and forfeited as of the completion of the Performance Period without payment of
any consideration therefor, and the Participant shall have no further right or
interest in or with respect to such Class D Units.

 

(ii)        In the event that the Participant incurs a Qualifying Termination
due to the Participant’s death prior to the completion of the Performance
Period, then (A) in the event that such Qualifying Termination occurs on or
prior to the second anniversary of the Grant Date, the Restrictions set forth in
Sections 3(b) and 5(a) above shall lapse with respect to the number of Class D
Units that would have become Performance Vested Units as of the completion of
the Performance Period at the “Target Level” as set forth on Exhibit A hereto,
and such Class D Units shall thereupon become fully vested; and (B) in the event
that such Qualifying Termination occurs after the second anniversary of the
Grant Date, the Class D Units granted hereby shall remain outstanding and
eligible to become Performance Vested Units in accordance with Section 4(a)
above and, in such event, following the completion of the Performance Period,
the Restrictions set forth in Sections 3(b) and 5(a) above shall lapse with
respect to the number of Class D Units that become Performance Vested Units in
accordance with Section 4(a) above (if any) as of the completion of the
Performance Period, and such Class D Units shall thereupon become fully
vested.  Any Class D Units that do not become fully vested in accordance with
the forgoing will automatically be cancelled and forfeited without payment of
any consideration therefor, and the Participant (or the Participant’s estate)
shall have no further right or interest in or with respect to such Class D
Units.

 

(iii)       In the event that the Participant incurs a Qualifying Termination
due to a termination by the Company, the Partnership or any Subsidiary other
than for Cause or by the Participant for Good Reason, in any case, prior to the
completion of the Performance Period, the Class D Units granted hereby shall
remain outstanding and eligible to become Performance Vested Units in accordance
with Section 4(a) above.  In such event, following the completion of the
Performance Period, the Restrictions set forth in Sections 3(b) and 5(a) above
shall lapse with respect to a number of Class D Units equal to the sum of (or,
if an Excess Distribution has occurred, the difference of) (A) the product of
(x) the number of Class D Units that become Performance Vested Base Units in
accordance with Section 4(a) above (if any) as of the completion of the
Performance Period, and (y) a fraction, the numerator of which is the number of
days elapsed from the first day of the Performance Period (or, if later, the day
on which Participant first became a Service Provider) through and including the
date of the Participant’s Qualifying Termination or Retirement, as applicable,
and the denominator of which is the number of days in the completed Performance
Period (such number of Class D Units, the “Pro Rata Performance Vested Units”),
plus (or, if an Excess Distribution has occurred, minus) (B) the Distribution
Equivalent Units (calculated with respect to the Pro Rata Performance Vested
Units), and such Class D Units shall thereupon become fully vested.  Any Class D
Units (including any Performance Vested Units) that do not become fully vested
in accordance with the preceding sentence will automatically be cancelled and
forfeited as of the completion of the Performance Period without payment of any
consideration therefor, and the Participant shall have no further right or
interest in or with respect to such Class D Units.  For the avoidance of doubt,
in the event that an Excess Distribution has occurred and the difference of (A)
minus (B) in the second preceding sentence above is a negative number, the
number of Class D Units that vest under this Section 5(b)(iii) shall be equal to
zero.

 





7




 

(iv)        In the event of the Participant’s Retirement prior to the completion
of the Performance Period, if the Company either (i) fails to offer the
Participant a Consulting Agreement to be effective upon the Participant’s
Retirement to ensure that the Participant does not incur a Termination of
Service upon the Participant’s Retirement, or (ii) enters into a Consulting
Agreement with the Participant and thereafter terminates the Consulting
Agreement and the consulting relationship established thereby without “cause”
(defined in a manner substantially similar to, and no more expansive in scope
than, Cause), the Class D Units granted hereby shall remain outstanding and
eligible to become Performance Vested Units in accordance with Section 4(a)
above.  In such event, following the completion of the Performance Period, the
Restrictions set forth in Sections 3(b) and 5(a) above shall lapse with respect
to the number of Class D Units that become Performance Vested Units in
accordance with Section 4(a) above (if any) as of the completion of the
Performance Period, and such Class D Units shall thereupon become fully vested
and nonforfeitable.  Any Class D Units that do not become fully vested in
accordance with the preceding sentence will automatically be cancelled and
forfeited as of the completion of the Performance Period without payment of any
consideration therefor, and the Participant shall have no further right or
interest in or with respect to such Class D Units.

 

(v)         In the event that, following the completion of the Performance
Period, the Participant incurs a Qualifying Termination or a Termination of
Service by reason of his or her Retirement, the Restrictions set forth in
Sections 3(b) and 5(a) above applicable to any outstanding Performance Vested
Base Units (if any) shall lapse and such Performance Vested Units shall become
fully vested upon such Qualifying Termination or Retirement, as applicable.

 

6.          Employee Confidentiality and Covenant Agreement.  Participant hereby
agrees that, in connection with the execution and acceptance of this Agreement,
Participant shall execute and deliver to the Company an Employee Confidentiality
and Covenant Agreement (the “ECCA”) in a form prescribed by the Company (or in
the event Participant has previously executed and delivered to the Company an
ECCA, then Participant agrees to (a) execute concurrently with execution of this
Agreement an Amendment 1 to ECCA in a form prescribed by the Company, and (b)
continue to comply with the executed ECCA as modified by the Company and
Participant pursuant to Amendment 1 to ECCA) and, by accepting the Award,
Participant acknowledges and agrees that (i) the Award, as well as Participant’s
employment with the Company and its subsidiaries, are sufficient consideration
for the covenants and restrictions contained in the ECCA as amended, if
applicable, and (ii) the covenants and restrictions contained in the ECCA as
amended, if applicable, are in addition to, and not in replacement of, any other
similar covenants contained in any other agreement between the Participant and
Company or its affiliates.

 

7.          Execution and Return of Documents and Certificates.  At the
Company’s or the Partnership’s request, the Participant hereby agrees to
promptly execute, deliver and return to the Partnership any and all documents or
certificates that the Company or the Partnership deems necessary or desirable to
effectuate the cancellation and forfeiture of the Unvested Units and the portion
of the Award attributable to the Unvested Units, or to effectuate the transfer
or surrender of such Unvested Units and portion of the Award to the Partnership.

 

8.          Determinations by Administrator.  Notwithstanding anything contained
herein, all determinations, interpretations and assumptions relating to the
vesting of the Award (including, without limitation, determinations,
interpretations and assumptions with respect to Company TSR Percentage and MSCI
Index TSR





8




Percentage) shall be made by the Administrator and shall be applied consistently
and uniformly to all similar Awards granted under the Plan (including, without
limitation, similar awards which provide for payment in the form of cash or
shares of Common Stock or Restricted Stock).  In making such determinations, the
Administrator may employ attorneys, consultants, accountants, appraisers,
brokers, or other persons, and the Administrator, the Board, the Company, the
Partnership and their officers and directors shall be entitled to rely upon the
advice, opinions or valuations of any such persons.  All actions taken and all
interpretations and determinations made by the Administrator in good faith and
absent manifest error shall be final and binding upon the Participant, the
Company and all other interested persons.  In addition, the Administrator, in
its discretion, may adjust or modify the methodology for calculations relating
to the vesting of the Award (including, without limitation, the methodology for
calculating Company TSR Percentage and MSCI Index TSR Percentage), other than
the Performance Vesting Percentage, as necessary or desirable to account for
events affecting the value of the Common Stock which, in the discretion of the
Administrator, are not considered indicative of Company performance, which may
include events such as the issuance of new Common Stock, stock repurchases,
stock splits, issuances and/or exercises of stock grants or stock options, and
similar events, all in order to properly reflect the Company’s intent with
respect to the performance objectives underlying the Award or to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available with respect to the Award.

 

9.          Covenants, Representations and Warranties. The Participant hereby
represents, warrants, covenants, acknowledges and agrees on behalf of the
Participant and his or her spouse, if applicable, that:

 

(a)         Investment.  The Participant is holding the Award and the Class D
Units for the Participant’s own account, and not for the account of any other
Person.  The Participant is holding the Award and the Class D Units for
investment and not with a view to distribution or resale thereof except in
compliance with applicable laws regulating securities.

(b)         Relation to the Partnership.  The Participant is presently an
employee of, or consultant to, the Partnership or a Subsidiary, or is otherwise
providing services to or for the benefit of the Partnership, and in such
capacity has become personally familiar with the business of the Partnership.

(c)         Access to Information.  The Participant has had the opportunity to
ask questions of, and to receive answers from, the Partnership with respect to
the terms and conditions of the transactions contemplated hereby and with
respect to the business, affairs, financial conditions, and results of
operations of the Partnership.

(d)         Registration.  The Participant understands that the Class D Units
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), and the Class D Units cannot be transferred by the
Participant unless such transfer is registered under the Securities Act or an
exemption from such registration is available.  The Partnership has made no
agreements, covenants or undertakings whatsoever to register the transfer of the
Class D Units under the Securities Act.  The Partnership has made no
representations, warranties, or covenants whatsoever as to whether any exemption
from the Securities Act, including, without limitation, any exemption for
limited sales in routine brokers’ transactions pursuant to Rule 144 of the
Securities Act, will be available.  If an exemption under Rule 144 is available
at all, it will not be available until at least six (6) months from issuance of
the Award and then not unless the terms and conditions of Rule 144 have been
satisfied.





9




(e)         Public Trading.  None of the Partnership’s securities is presently
publicly traded, and the Partnership has made no representations, covenants or
agreements as to whether there will be a public market for any of its
securities.

(f)         Tax Advice.  The Partnership has made no warranties or
representations to the Participant with respect to the income tax consequences
of the transactions contemplated by this Agreement (including, without
limitation, with respect to the decision of whether to make an election under
Section 83(b) of the Code), and the Participant is in no manner relying on the
Partnership or its representatives for an assessment of such tax
consequences.  The Participant is advised to consult with his or her own tax
advisor with respect to such tax consequences and his or her ownership of the
Class D Units.

10.        Capital Account.  The Participant shall make no contribution of
capital to the Partnership in connection with the Award and, as a result, the
Participant’s Capital Account balance in the Partnership immediately after its
receipt of the Class D Units shall be equal to zero, unless the Participant was
a Partner in the Partnership prior to such issuance, in which case the
Participant’s Capital Account balance shall not be increased as a result of its
receipt of the Class D Units.

 

11.        Redemption Rights.  The Class D Units and any Partnership Units which
are acquired upon the conversion of the Class D Units shall be subject to the
redemption provisions set forth in the Partnership Agreement, including, without
limitation, the General Partner’s redemption rights under Section 8.9
thereof.  Notwithstanding the contrary terms in the Partnership Agreement,
Partnership Units which are acquired upon the conversion of the Class D Units
shall not, without the consent of the Partnership (which may be given or
withheld in its sole discretion), be redeemed pursuant to Section 8.6 of the
Partnership Agreement within two (2) years of the date of the issuance of such
Class D Units.

 

12.        Section 83(b) Election. The Participant covenants that the
Participant shall make a timely election under Section 83(b) of the Code (and
any comparable election in the state of the Participant’s residence) with
respect to the Class D Units covered by the Award, and the Partnership hereby
consents to the making of such election(s).  In connection with such election,
the Participant and the Participant’s spouse, if applicable, shall promptly
provide a copy of such election to the Partnership.  Instructions for completing
an election under Section 83(b) of the Code and a form of election under Section
83(b) of the Code are attached hereto as Exhibit B.  The Participant represents
that the Participant has consulted any tax consultant(s) that the Participant
deems advisable in connection with the filing of an election under Section 83(b)
of the Code and similar state tax provisions. The Participant acknowledges that
it is the Participant’s sole responsibility and not the Company’s to timely file
an election under Section 83(b) of the Code (and any comparable state election),
even if the Participant requests that the Company or any representative of the
Company make such filing on the Participant’s behalf. The Participant should
consult his or her tax advisor to determine if there is a comparable election to
file in the state of his or her residence.

 

13.        Ownership Information.  The Participant hereby covenants that so long
as the Participant holds any Class D Units, at the request of the Partnership,
the Participant shall disclose to the Partnership in writing such information
relating to the Participant’s ownership of the Class D Units as the Partnership
reasonably believes to be necessary or desirable to ascertain in order to comply
with the Code or the requirements of any other appropriate taxing authority.

 





10




14.        Taxes. The Partnership and the Participant intend that (i) the Class
D Units be treated as a “profits interest” as defined in Internal Revenue
Service Revenue Procedure 93-27, as clarified by Revenue Procedure 2001-43, (ii)
the issuance of such units not be a taxable event to the Partnership or the
Participant as provided in such revenue procedure, and (iii) the Partnership
Agreement, the Plan and this Agreement be interpreted consistently with such
intent. In furtherance of such intent, effective immediately prior to the
issuance of the Class D Units, the Partnership will cause the “Gross Asset
Value” (as defined in the Partnership Agreement) of all Partnership assets to be
adjusted to equal their respective gross fair market values, and make the
resulting adjustments to the “Capital Accounts” (as defined in the Partnership
Agreement) of the partners, in each case as set forth in the Partnership
Agreement and based upon a “Fair Market Value” (as defined in the Partnership
Agreement) equal to the trading price on the New York Stock Exchange of the
common stock of the Company at the time of such adjustment. The Company or the
Partnership may withhold from the Participant’s wages, or require the
Participant to pay to the Partnership, any applicable withholding or employment
taxes resulting from the issuance of the Award hereunder, from the vesting or
lapse of any restrictions imposed on the Award, or from the ownership or
disposition of the Class D Units.

 

15.        Remedies.  The Participant shall be liable to the Partnership for all
costs and damages, including incidental and consequential damages, resulting
from a disposition of the Award or the Class D Units which is in violation of
the provisions of this Agreement. Without limiting the generality of the
foregoing, the Participant agrees that the Partnership shall be entitled to
obtain specific performance of the obligations of the Participant under this
Agreement and immediate injunctive relief in the event any action or proceeding
is brought in equity to enforce the same. The Participant will not urge as a
defense that there is an adequate remedy at law.

 

16.        Restrictive Legends.  Certificates evidencing the Award, to the
extent such certificates are issued, may bear such restrictive legends as the
Partnership and/or the Partnership’s counsel may deem necessary or advisable
under applicable law or pursuant to this Agreement, including, without
limitation, the following legends or any legends similar thereto:

 

“The offering and sale of the securities represented hereby have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Any transfer of such securities will be invalid unless a Registration Statement
under the Securities Act is in effect as to such transfer or in the opinion of
counsel for the Partnership such registration is unnecessary in order for such
transfer to comply with the Securities Act.”

 

“The securities represented hereby are subject to forfeiture, transferability
and other restrictions as set forth in (i) a written agreement with the
Partnership, (ii) the Digital Realty Trust, Inc., Digital Services, Inc. and
Digital Realty Trust, L.P. 2014 Incentive Award Plan and (iii) the Amended and
Restated Agreement of Limited Partnership of Digital Realty Trust, L.P., in each
case, as has been and as may in the future be amended (or amended and restated)
from time to time, and such securities may not be sold or otherwise transferred
except pursuant to the provisions of such documents.”

 

17.        Restrictions on Public Sale by the Participant. To the extent not
inconsistent with applicable law, the Participant agrees not to effect any sale
or distribution of the Class D Units or any similar security of the Company or
the Partnership, or any securities convertible into or exchangeable or
exercisable for such securities,





11




including a sale pursuant to Rule 144 under the Securities Act, during the 14
days prior to, and during the up to 90-day period beginning on, the date of the
pricing of any public or private debt or equity securities offering by the
Company or the Partnership (except as part of such offering), if and to the
extent requested in writing by the Partnership or the Company in the case of a
non-underwritten public or private offering or if and to the extent requested in
writing by the managing underwriter or underwriters (or initial purchaser or
initial purchasers, as the case may be) and consented to by the Partnership or
the Company, which consent may be given or withheld in the Partnership’s or the
Company’s sole and absolute discretion, in the case of an underwritten public or
private offering (such agreement to be in the form of a lock-up agreement
provided by the Company, the Partnership, managing underwriter or underwriters,
or initial purchaser or initial purchasers, as the case may be).

 

18.        Conformity to Securities Laws.  The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of all applicable federal and state laws, rules and regulations
(including, but not limited to the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation the applicable exemptive
conditions of Rule 16b-3 of the Exchange Act) and to such approvals by any
listing, regulatory or other governmental authority as may, in the opinion of
counsel for the Partnership or the Company, be necessary or advisable in
connection therewith. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Award of Class D Units is made, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan, this Agreement and the Award shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.

 

19.        Code Section 409A.  To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Agreement. Notwithstanding any provision
of this Agreement to the contrary, in the event that following the effective
date of this Agreement, the Company or the Partnership determines that the Award
may be subject to Section 409A of the Code and related Department of Treasury
guidance (including such Department of Treasury guidance as may be issued after
the effective date of this Agreement ), the Company or the Partnership may adopt
such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect ), or
take any other actions, that the Company or the Partnership determines are
necessary or appropriate to (a) exempt the Award from Section 409A of the Code
and/or preserve the intended tax treatment of the benefits provided with respect
to the Award, or (b) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance; provided, however, that this
Section 18 shall not create any obligation on the part of the Company, the
Partnership or any Subsidiary to adopt any such amendment, policy or procedure
or take any such other action.

 

20.        No Right to Continued Service.  Nothing in this Agreement shall
confer upon the Participant any right to continue as a Service Provider of the
Company, the Partnership or any Subsidiary, or shall interfere with or restrict
in any way the rights of the Company, the Partnership or any Subsidiary, which
rights are hereby expressly reserved, to discharge the Participant at any time
for any reason whatsoever, with or without cause.

 





12




21.        Miscellaneous.

 

(a)         Incorporation of the Plan.  This Agreement is made under and subject
to and governed by all of the terms and conditions of the Plan. In the event of
any discrepancy or inconsistency between this Agreement and the Plan, the terms
and conditions of the Plan shall control. By signing this Agreement, the
Participant confirms that he or she has received access to a copy of the Plan
and has had an opportunity to review the contents thereof.

 

(b)         Clawback.   This Award shall be subject to any clawback or
recoupment policy currently in effect or as may be adopted by the Company or the
Partnership, in each case, as may be amended from time to time.

 

(c)         Successors and Assigns. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Company or the Partnership.

 

(d)         Entire Agreement; Amendments and Waivers. This Agreement, together
with the Plan and the Partnership Agreement, constitutes the entire agreement
among the parties pertaining to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. Without limiting the generality of the foregoing, this
Agreement supersedes the provisions of any employment agreement, employment
offer letter or similar agreement between the Participant and the Company, the
Partnership or any Subsidiary that would otherwise accelerate the vesting of the
Award and the Class D Units, and any provision in such agreement or letter which
would otherwise accelerate such vesting shall have no force or effect with
respect to the Award or the Class D Units. In the event that the provisions of
such other agreement or letter conflict or are inconsistent with the provisions
of this Agreement, the provisions of this Agreement shall control.  Except as
set forth in Section 18 above, this Agreement may not be amended except in an
instrument in writing signed on behalf of each of the parties hereto and
approved by the Committee. No amendment, supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

 

(e)         Survival of Representations and Warranties. The representations,
warranties and covenants contained in Section 8 hereof shall survive the later
of the date of execution and delivery of this Agreement or the issuance of the
Award.

 

(f)         Severability.  If for any reason one or more of the provisions
contained in this Agreement or in any other instrument referred to herein,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other such instrument.

 

(g)         Titles.  The titles, captions or headings of the Sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.





13




(h)         Counterparts.  This Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted by facsimile
(including, without limitation, transfer by .pdf), and each of which shall be
deemed to be an original, but all of which together shall be deemed to be one
and the same instrument.

 

(i)          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents, without regard to any otherwise governing principles of
conflicts of law that would choose the law of any state other than the State of
California.

 

(j)          Notices. Any notice to be given by the Participant under the terms
of this Agreement shall be addressed to the General Counsel of the Company at
the Company’s address set forth in Exhibit A attached hereto.  Any notice to be
given to the Participant shall be addressed to him or her at the Participant’s
then current address on the books and records of the Company.  By a notice given
pursuant to this Section 20(j), either party may hereafter designate a different
address for notices to be given to such party. Any notice which is required to
be given to the Participant shall, if the Participant is then deceased, be given
to the Participant’s personal representative if such representative has
previously informed the Company of his or her status and address by written
notice under this Section 20(j) (and the Company shall be entitled to rely on
any such notice provided to it that it in good faith believes to be true and
correct, with no duty of inquiry). Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery or upon deposit in the United States mail by certified mail, with
postage and fees prepaid, addressed as set forth above or upon confirmation of
delivery by a nationally recognized overnight delivery service.

 

(k)         Spousal Consent.  As a condition to the Partnership’s, the Company’s
and their Subsidiaries’ obligations under this Agreement, the spouse of the
Participant, if any, shall execute and deliver to the Partnership the Consent of
Spouse attached hereto as Exhibit C.

 

(l)          Fractional Units.  For purposes of this Agreement, any fractional
Class D Units that vest or become entitled to distributions pursuant to the
Partnership Agreement will be rounded to the nearest whole Class D Unit, as
determined by the Company or the Partnership; provided, however, that in no
event shall such rounding cause the aggregate number of Class D Units that vest
or become entitled to such distributions to exceed the total number of Class D
Units set forth in Section 1 of this Agreement.

 





14




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

DIGITAL REALTY TRUST, INC., a Maryland

 

DIGITAL REALTY TRUST, L.P.,

corporation

 

a Maryland limited partnership

 

 

By:

Digital Realty Trust, Inc., a Maryland corporation

 

 

Its:

General Partner

 

 

 

 

 

 

By:

Picture 3 [dlr-20200331xex10d10g001.jpg]

 

By:

Picture 4 [dlr-20200331xex10d10g001.jpg]

Name:

Joshua A. Mills

 

Name:

Joshua A. Mills

Title:

Sr. Vice President, General Counsel,

 

Title:

Executive Vice President, General Counsel,

Secretary

 

Secretary

 

 

 

 

 

The Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement.

 

 

 

 

 

<PARTC_NAME> 

 

 

PIUPE20ESA

 

 





15




Exhibit A

 

Definitions, Vesting Schedule and Notice Address

 

Base Units

 

“Base Units ” means <USER_DEFINED_2> Class D Units.

 

Performance Period

 

“Performance Period” means the period commencing on January 1, 2020 and ending
on the earlier of (i) December 31, 2022 or (ii) the date on which a Change in
Control occurs.

 

Performance Vesting Percentage

 

“Performance Vesting Percentage” means a function of the MSCI Index Relative
Performance during the Performance Period, and shall be determined as set forth
below:

 

 

 

 

 

 

 

 

    

MSCI Index
Relative
Performance

    

Performance
Vesting
Percentage

 

 

 

< -500  basis points

 

 

0 

%  

“Threshold Level”

 

-500 basis points

 

25 

%  

“Target Level”

 

0 basis points

 

50 

%  

“High Level”

 

≥+ basis points

 

100 

%  

 

In the event that the MSCI Index Relative Performance falls between the
Threshold Level and the Target Level, the Performance Vesting Percentage shall
be determined using straight line linear interpolation between the Threshold
Level and Target Level Performance Vesting Percentages specified above; and in
the event that the MSCI Index Relative Performance falls between the Target
Level and the High Level, the Performance Vesting Percentage shall be determined
using straight line linear interpolation between the Target Level and High Level
Performance Vesting Percentages specified above.

 

Time Vesting Schedule

 

<VESTING_SCHEDULE>

 

Company Address

 

4 Embarcadero Center

Suite 3200

San Francisco, California 94111

 





16




 

Exhibit B

 

FORM OF SECTION 83(b) ELECTION AND INSTRUCTIONS

 

These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the Class D Profits Interest Units of Digital Realty Trust, L.P. transferred to
you. Please consult with your personal tax advisor as to whether an election of
this nature will be in your best interests in light of your personal tax
situation.

 

The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the grant date. PLEASE
NOTE: There is no remedy for failure to file on time. Follow the steps outlined
below to ensure that the election is mailed and filed correctly and in a timely
manner. ALSO, PLEASE NOTE: If you make the Section 83(b) election, the election
is irrevocable.

 

Complete all of the Section 83(b) election steps below:

 

1.  Complete the Section 83(b) election form (sample form next page) and make
three (3) copies of the signed election form. (Your spouse, if any, should also
sign the Section 83(b) election form.)

 

2.  Prepare a cover letter to the Internal Revenue Service (sample letter
included, following election form).

 

3.  Send the cover letter with the originally executed Section 83(b) election
form and one (1) copy via certified mail, return receipt requested to the
Internal Revenue Service at the address of the Internal Revenue Service where
you file your personal tax returns.

 

    It is advisable that you have the package date-stamped at the post office.
The post office will provide you with a white certified receipt that includes a
dated postmark. Enclose a self-addressed, stamped envelope so that the Internal
Revenue Service may return a date-stamped copy to you. However, your postmarked
receipt is your proof of having timely filed the Section 83(b) election if you
do not receive confirmation from the Internal Revenue Service.

 

4.  One (1) copy must be sent to Digital Realty Trust, L.P.’s legal department
for its records.

 

5.  Retain the Internal Revenue Service file stamped copy (when returned) for
your records.

 

Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.

 

 



17




ELECTION PURSUANT TO SECTION 83(B) OF THE INTERNAL REVENUE CODE

The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include in the undersigned’s gross income for the
taxable year in which the property was transferred the excess (if any) of the
fair market value of the property described below, over the amount the
undersigned paid for such property, if any, and supplies herewith the following
information in accordance with the Treasury regulations promulgated under
Section 83(b):

1.          The name, address and taxpayer identification (social security)
number of the undersigned, and the taxable year for which this election is being
made, are:

 

 

 

 

 

 

NAME:

_<PARTC_NAME>

    

NAME

 

 

[Name of Taxpayer]

 

 

[Name of Spouse or N/A]

 

 

 

 

 

SSN:

 

 

SSN:

 

 

[Taxpayer SSN]

 

 

[Spouse SSN]

 

 

 

 

 

ADDRESS:

 

 

ADDRESS:

 

 

TAXABLE YEAR:  The taxable year with respect to which this election is made is
the calendar year in which the property was transferred.

 

2.        The property with respect to which the election is made consists of
<OPTS_GRANTED> Class D Profits Interest Units (the “Units”) of Digital Realty
Trust, L.P. (the “Company”), representing an interest in the future profits,
losses and distributions of the Company.

3.        The date on which the above property was transferred to the
undersigned was <GRANT_DT>.

4.        The above property is subject to the following restrictions: The Units
are subject to cancellation and forfeiture to the extent unvested upon a
termination of service with the Company under certain circumstances or in the
event that certain performance objectives are not satisfied. These restrictions
lapse upon the satisfaction of certain conditions as set forth in an agreement
between the taxpayer and the Company. In addition, the Units are subject to
certain transfer restrictions pursuant to such agreement and the Amended and
Restated Agreement of Limited Partnership of Digital Realty Trust, L.P., as
amended (or amended and restated) from time to time, should the taxpayer wish to
transfer the Units.

5.        The fair market value of the above property at the time of transfer
(determined without regard to any restrictions other than those which by their
terms will never lapse) was $0.

6.        The amount paid for the above property by the undersigned was $0.

7.        The undersigned taxpayer will file this election with the Internal
Revenue Service office with which taxpayer files his or her annual income tax
return not later than 30 days after the date of transfer of the property.  A
copy of this election will be furnished to the person for whom the services were
performed.  The undersigned is the person performing the services in connection
with which the property was transferred

 

 

 

 

Date:

 

    

 

 

 

 

<PARTC_NAME>

 

The undersigned spouse of the taxpayer joins in this election.  (Complete if
applicable.)

 

Date:

 

    

 

 

 

 

[Name of Spouse]





 




VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED

 

Internal Revenue Service

 

 

    

 

[Address where taxpayer files returns]

 

 

 

Re:  Election under Section 83(b) of the Internal Revenue Code of 1986

 

Taxpayer:

  <PARTC_NAME>

 

Taxpayer’s Social Security Number:   ______________________________

Taxpayer’s Spouse:   ______________________________

Taxpayer’s Spouse’s Social Security Number:    ______________________________

 

Ladies and Gentlemen:

 

Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.

 

Very truly yours,

 

 

    

 

<PARTC_NAME>

 

 

 

Enclosures

cc: Digital Realty Trust, L.P.

 





 




 

Exhibit C

 

CONSENT OF SPOUSE

 

I, ____________________, spouse of <PARTC_NAME>, have read and approve the
foregoing Class D Profits Interest Unit Agreement (the “Agreement”) and all
exhibits thereto, the Partnership Agreement and the Plan (each as defined in the
Agreement). In consideration of the granting to my spouse of the profits
interest units of Digital Realty Trust, L.P. (the “Partnership”) as set forth in
the Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to
the exercise of any rights and taking of all actions under the Agreement and all
exhibits thereto and agree to be bound by the provisions of the Agreement and
all exhibits thereto insofar as I may have any rights in said Agreement or any
exhibits thereto or any shares issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing Agreement
and exhibits thereto or otherwise. I understand that this Consent of Spouse may
not be altered, amended, modified or revoked other than by a writing signed by
me, the Partnership and the Digital Realty Trust, Inc.

 

 

    

Grant Date:

<GRANT_DT>

 

 

Doc Control:

<USER_DEFINED_1>

 

 

 

 

 

 

By:

 

 

 

Print name:

 

 

 

Dated:

 

 

If applicable, you must print, complete and return this Consent of Spouse to

hrcommunications@digitalrealty.com. Please only print and return this page.

 

 

 

